CARBON MATERIAL AND METHOD FOR PRODUCING SAME, ELECTRODE MATERIAL FOR ELECTRICITY STORAGE DEVICE, AND ELECTRICITY STORAGE DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 3/8/2022:
Claims 1 and 6-8 have been amended; claims 4-5 have been cancelled. No new matter has been entered.
Previous rejections under 35 USC 112(b) have been revised due to amendment. Previous rejections under 35 USC 102(a)(1) under Mareche has been withdrawn due to amendment. Previous rejections under 35 USC 102(a)(1) under Katsumi and rejections under 35 USC 103 have been upheld.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the resin carbide". There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “In particular, the partially exfoliated graphite in the present invention can be obtained by preparing a composition containing graphite or primary exfoliated graphite and a resin, in which the resin is fixed to the graphite or primary exfoliated graphite by grafting or adsorption, and thermally decomposing the resin (see paragraph [0040] of the present specification, emphasis added). In addition, in the Examples of the present invention, activation treatment is performed after partially exfoliated graphite is manufactured. 
Katsumi et al., on the other hand, fails to disclose a production method that employs a composition in which resin is fixed to a graphite or primary exfoliated graphite by grafting or adsorption. Therefore, the partially exfoliated graphite of the present invention, which has a central portion having a graphite structure and an edge portion having an exfoliated structure, is not obtained in Katsumi et al. 
Moreover, the present invention provides for unexpected and superior results, especially because it employs the specifically claimed partially exfoliated graphite. In particular, as noted 
The Examiner respectfully traverses. The process of producing a partially exfoliated graphite is not commensurate within the scope of the claims. Further, the reference of Katsumi was not applied to the method claims of the present application. One cannot argue the method of a prior art reference when it is used to reject product claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumi et al. (JP 2015-218085).
Regarding claims 1-4, Katsumi et al. teach a carbon material comprising a carbon material having a graphene layered structure (Abstract)
the carbon material having a mesopore (Paragraph 0037 discloses the carbon contains mesopores.), the mesopore having a volume measured in accordance with BJH method of 0.04 mL/g or more (Table 2, shows a mesopore volume of 1.33 cm3/g.), and
the carbon material having a BET specific surface area of 240 m2/g or more (Table 2, shows a BET surface area of 1840 m2/g.),
wherein the graphite or the exfoliated graphite is partially exfoliated graphite having a graphite structure in which graphite is partially exfoliated. (Example 1 and paragraph 0029 disclose that metallic potassium can be intercalated between the graphite layers in an alkali activation reaction of a carbon material carried out using KOH. This yields the activated graphene monolith which is graphite that would be partially exfoliated.)
Regarding claim 6, Katsumi et al. teach a carbon material comprising a carbon material having a graphene layered structure (Abstract discloses the carbon is expanded graphite.) the carbon material having a mesopore (Paragraph 0037 discloses the carbon contains mesopores.), and
when a volume of the mesopore measured in accordance with BJH method is A (mL/g) and a BET specific surface area of the carbon material is B (m’/g), the carbon material satisfying A x  B ≥10. ((Table 2, shows a mesopore volume of 1.33 cm3/g.) and a surface area of 1840 m2/g. The product of these two values is 2447.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi et al. (JP 2015-218085) as applied to claim 1 above, and further in view of Mareche et al. (Carbon, 39, 2001, 771-773)
Regarding claims 7 and 8, Katsumi et al. teach the carbon material according to claim 1. However, they do not teach wherein the carbon material further contains a resin and/or a carbide 
Mareche et al. teach a carbon material comprising a carbon material having a graphene layered structure (Page 771, left column discloses the carbon is expanded graphite.), wherein the carbon material further contains a resin and/or a carbide derived from a resin, wherein a content of the resin and/or a carbide derived from a resin is 1% by weight or more and 99.9% by weight or less. (Page 772, left column discloses impregnating the graphite with polyfurfuryl alcohol, which is a thermosetting resin. Further, table 1 discloses the resin can have a 50% burn off level yielding a 50% weight.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Katsumi with Mareche in order to improve porosity.
Regarding claim 9, Katsumi et al. teach a method for producing the carbon material according to claim 1. However, they do not teach where it is comprising:
A mixing step of mixing graphite or primary exfoliated graphite and a resin,
A step of further mixing an activator in the mixing step or after the mixing step to obtain a mixture,
A step of subjecting the mixture to an activation element. 
Mareche et al. teach a mixing step of mixing graphite or primary exfoliated graphite and a resin (Page 772, left column discloses impregnating expanded graphite with polyfurfuryl alcohol, which is a thermosetting resin.)
A step of further mixing an activator in the mixing step or after the mixing step to obtain a mixture (Page 772, left column discloses soaking the impregnated graphite in a polymerization initiator.)
A step of subjecting the mixture to an activation element (Page 772, right column discloses activating in the presence of steam.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Katsumi with Mareche in order to improve porosity.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi et al. (JP 2015-218085) as applied to claim 1 above, and further in view of Harvey et al. (US 2005/0236132 A1).
Regarding claims 10-13, Katsumi et al. teach the method for producing the carbon material according to claim 9. However, they do not teach wherein in the mixing step, a composition containing the graphite or the primary exfoliated graphite and the resin is heated at a temperature of 200°C to 500°C or wherein in the mixing step, a mixture of the graphite or the primary exfoliated graphite, the resin and the activator is heated at a temperature of 200°C to 500°C.
Harvey et al. teach a method for producing a carbon material for use in an electrochemical device (Claims 12 and 13) wherein the graphite is mixed with a resin at 150°C and then further activated via an alkali activation method by mixing the graphite in sodium hydroxide and heating to 800°C (Example 1).
While neither Mareche nor Harvey et al. teach the temperature range as claimed, this is merely an example of routine optimization. 
MPEP 2144.05 II A: Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, the specifications do not disclose a criticality on temperature and even disclose activation temperatures at 800°C (such as in examples 1-9). Further, in example 1, the mixing step is started and maintained for three hours at 150 °C. Both are outside the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mareche with Harvey in order to enhance capacity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729